DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation “… wherein L1 and L2 each independently comprising 6 to 20 carbon atoms.” This should instead read “… wherein L1 and L2 each independently comprise 6 to 20 carbon atoms.”  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “… wherein L1 and L2 each independently comprising a 6-membered ring or a cycloalkyl ring.” This should instead read “… wherein L1 and L2 each independently comprise a 6-membered ring or a cycloalkyl ring.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 14-16, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-4, 7, and 14-16: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 39, Compound 3)}.

    PNG
    media_image1.png
    692
    697
    media_image1.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not teach that the ligands in the metal complex shown above are linked together to form a hexadentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}
Ma teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex {paragraph [0064]}.
Three bidentate ligands can be covalently linked together by a linking group {paragraphs [0123]-[0124]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be a linking group having the structure shown below (boxed structure), which has the structure of the instant linking group L22 {paragraphs [0152]-[0164] and [0201]-[0214], Dopant F as an example}.

    PNG
    media_image2.png
    823
    622
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking all three of the ligands through a linking group that that has the 

Regarding claims 19-21: Brooks as modified by Ma teaches all of the features with respect to claim 14, as outlined above.
Brooks as modified by Ma does not exemplify that the three ligands are bonded at the position indicated by the instant *2.
However, Ma teaches that the linking group can be bonded to the ligands at any position that does not interfere with the ligand’s ability to bind to the metal {paragraph [0124]}. In the compound of Brooks shown above there are a limited number of positions at which the linkage can be made.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks shown above by bonding the linking group to each of the ligands of the compound at the position 
The resultant compound has the structure Gn4 where Ligand 1, Ligand 2, and Ligand 3 are each LA13.
The resultant compound is Ir(L1-L1-L1-Link22) of the current claim 21.

Regarding claims 22-23: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above. 
Claim 21 differs from claim 1 in that the compound is contained in the organic layer of an organic light emitting device.
Brooks does not exemplify a specific device comprising the compound shown above.
However, Brooks teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0125], [0132]-[0139], [0179]-[0187], and [0226]-[0235]}.
The organic layer comprises a light emitting layer that can comprise a host and a light-emitting dopant {paragraphs [0133]-[0139], [0179]-[0187], and [0226]-[0235]}
The light-emitting dopant can be a compound having the structure of Formula 1 of Brooks, such as the compound shown above {paragraphs [0133]-[0139], [0179]-[0187], and [0229]-[0235]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks such that it was used as the light-emitting dopant of the light emitting layer that additionally comprises a host material of the organic light emitting device of Brooks, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of the modified compound of Brooks shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 24-25: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Brooks as modified by Ma does not exemplify a specific device comprising the modified compound of Brooks and additionally comprising a specific host material. 
However, Brooks teaches that the host material can be any one of the compounds shown below {paragraphs [0187] and [0235]}.

    PNG
    media_image3.png
    523
    1013
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    837
    823
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    918
    663
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organic light emitting device comprising the compound of Brooks such that the host material was one of the compounds shown above, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of one of the host compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 26-27: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Claim 22 differs from claim 26 in that the organic light emitting device is further comprised in a consumer electronic device.
However, Brooks further teaches that the organic light emitting device of Brooks can be incorporated into consumer electronic devices such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraphs [0047] and [0224]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device comprising the modified compound of Brook such that is was incorporated into a consumer electronic device such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, vehicles, a large area theater or stadium screen, or a sign, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to produce predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum organic light emitting devices to be used to make consumer devices.

Regarding claim 28: Brooks as modified by Ma teaches all of the features with respect to claims 1 and 22, as outlined above.
A light emitting layer comprising a host material and the modified compound of Brooks described above is a formulation.

Claims 1-4, 6, 14, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-4, 6, and 14: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 39, Compound 3)}.

    PNG
    media_image1.png
    692
    697
    media_image1.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not teach that two of the ligands in the metal complex shown above are linked together to form a tetradentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}.
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be an alkyl group {paragraphs [0152]-[0164]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking two of the ligands through a linking group that is an alkyl group, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of an amine group in which alkyl groups bond the amine N atom to the ligands as the linking group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of either of the phenyl ring that is bonded to the metal or the imidazole ring that is bonded to the metal would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 22-23: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above. 
Claim 21 differs from claim 1 in that the compound is contained in the organic layer of an organic light emitting device.
Brooks does not exemplify a specific device comprising the compound shown above.
However, Brooks teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0125], [0132]-[0139], [0179]-[0187], and [0226]-[0235]}.
The organic layer comprises a light emitting layer that can comprise a host and a light-emitting dopant {paragraphs [0133]-[0139], [0179]-[0187], and [0226]-[0235]}.
The light-emitting dopant can be a compound having the structure of Formula 1 of Brooks, such as the compound shown above {paragraphs [0133]-[0139], [0179]-[0187], and [0229]-[0235]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks such that it was used as the light-emitting dopant of the light emitting layer that additionally comprises a host material of the organic light emitting device of Brooks, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of the modified compound of Brooks shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 24-25: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Brooks as modified by Ma does not exemplify a specific device comprising the modified compound of Brooks and additionally comprising a specific host material. 
However, Brooks teaches that the host material can be any one of the compounds shown below {paragraphs [0187] and [0235]}.

    PNG
    media_image3.png
    523
    1013
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    837
    823
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    918
    663
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organic light emitting device comprising the compound of Brooks such that the host material was one of the compounds shown above, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of one of the host compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 26-27: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Claim 22 differs from claim 26 in that the organic light emitting device is further comprised in a consumer electronic device.
However, Brooks further teaches that the organic light emitting device of Brooks can be incorporated into consumer electronic devices such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraphs [0047] and [0224]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device comprising the modified compound of Brook such that is was incorporated into a consumer electronic device such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, vehicles, a large area theater or stadium screen, or a sign, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to produce predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum organic light emitting devices to be used to make consumer devices.

Regarding claim 28: Brooks as modified by Ma teaches all of the features with respect to claims 1 and 22, as outlined above.
A light emitting layer comprising a host material and the modified compound of Brooks described above is a formulation.

Claims 1-3, 5, 14, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-3, 5 and 14: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 44, Compound 50)}.

    PNG
    media_image6.png
    775
    1006
    media_image6.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not teach that the two phenyl pyrazole ligands in the metal complex shown above are linked together to form a tetradentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}.
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be an alkyl group {paragraphs [0152]-[0164]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking two of the ligands through a linking group that is an alkyl group, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of an amine group in which alkyl groups bond the amine N atom to the ligands as the linking group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of the two phenyl pyrazole ligands as the ligands to be linked together would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 22-23: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above. 
Claim 21 differs from claim 1 in that the compound is contained in the organic layer of an organic light emitting device.
Brooks does not exemplify a specific device comprising the compound shown above.
However, Brooks teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0125], [0132]-[0139], [0179]-[0187], and [0226]-[0235]}.
The organic layer comprises a light emitting layer that can comprise a host and a light-emitting dopant {paragraphs [0133]-[0139], [0179]-[0187], and [0226]-[0235]}.
The light-emitting dopant can be a compound having the structure of Formula 1 of Brooks, such as the compound shown above {paragraphs [0133]-[0139], [0179]-[0187], and [0229]-[0235]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks such that it was used as the light-emitting dopant of the light emitting layer that additionally comprises a host material of the organic light emitting device of Brooks, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of the modified compound of Brooks shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 24-25: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Brooks as modified by Ma does not exemplify a specific device comprising the modified compound of Brooks and additionally comprising a specific host material. 
However, Brooks teaches that the host material can be any one of the compounds shown below {paragraphs [0187] and [0235]}.

    PNG
    media_image3.png
    523
    1013
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    837
    823
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    918
    663
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organic light emitting device comprising the compound of Brooks such that the host material was one of the compounds shown above, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of one of the host compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 26-27: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Claim 22 differs from claim 26 in that the organic light emitting device is further comprised in a consumer electronic device.
However, Brooks further teaches that the organic light emitting device of Brooks can be incorporated into consumer electronic devices such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraphs [0047] and [0224]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device comprising the modified compound of Brook such that is was incorporated into a consumer electronic device such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, vehicles, a large area theater or stadium screen, or a sign, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to produce predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum organic light emitting devices to be used to make consumer devices.

Regarding claim 28: Brooks as modified by Ma teaches all of the features with respect to claims 1 and 22, as outlined above.
A light emitting layer comprising a host material and the modified compound of Brooks described above is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-4, 14-16, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-4, 14-16, 22, and 26: Claim 18 of U.S. Patent No. 10,256,419 B2 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {Claim 17, from which claim 18 depends}.
The organic layer comprises a compound having the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2 {Claim 17, from which claim 18 depends}.
The organic light emitting device is incorporated into a device that can be a consumer product {Claim 18}.
Claim 18 of U.S. Patent No. 10,256,419 B2 does not exemplify a specific compound having the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2.
However, claim 14 teaches the compound shown below {Claim 14, Compound 20}.

    PNG
    media_image7.png
    413
    738
    media_image7.png
    Greyscale

The compound shown above has the structure of Formula I of claim 17 of U.S. Patent No. 10,256,419 B2 {claim 1}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device by using the compound shown above as a material of the organic layer, based on the teaching of claims 14 and 17 of U.S. Patent No. 10,256,419 B2. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Brooks does not teach that the ligands in the metal complex shown above are linked together to form a hexadentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}
Ma teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex {paragraph [0064]}.
Three bidentate ligands can be covalently linked together by a linking group {paragraphs [0123]-[0124]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be a linking group having the structure shown below (boxed structure), which has the structure of the instant linking group L22 {paragraphs [0152]-[0164] and [0201]-[0214], Dopant F as an example}.

    PNG
    media_image2.png
    823
    622
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking all three of the ligands through a linking group that that has the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786